Exhibit 10.1

 


                      June 1, 2009




MKM Opportunity Master Fund, Ltd.
MKM SP1, LLC
c/o MKM Capital Advisors, LLC
420 Lexington Avenue, Suite 1718
New York, New York 10170
Attn:                      Mr. David Skriloff, Portfolio Manager


Steven Posner Irrevocable Trust u/t/a dated June 17, 1965
10800 Biscayne Boulevard, Suite 350
Miami, Florida 33161


Gentlemen:


This letter sets forth certain agreements involving Hague Corp., a Nevada
corporation (“Hague”), and its wholly-owned subsidiary, Solterra Renewable
Technologies, Inc., a Delaware corporation (“Solterra”), on the one hand, and
MKM Opportunity Master Fund, Ltd., MKM SP1, LLC and Steven Posner Irrevocable
Trust, on the other hand (collectively, the “Noteholders”), as it pertains to
the Noteholders’ 8% senior secured convertible debentures (and related security
interests) in the aggregate principal amount of $1.5 million (the “Notes”), as
more fully outlined below.


1.           (a)           The Noteholders will give Hague and its guarantor,
Solterra, a 120-day standstill period from the date hereof (the “Standstill
Period”), pursuant to which the Noteholders shall not pursue any of their rights
under the Notes, Security Agreements, Guarantee, Pledge Agreement and other
related Transaction Documents, as those terms are defined in the Securities
Purchase Agreement, dated November 4, 2008. If Solterra cannot raise at least
$2.0 million by the end of the Standstill Period, then the Noteholders’ existing
rights and remedies shall go back into full force and effect.  Hague and
Solterra acknowledge that the Noteholders have no obligation to make any capital
contributions or raise any capital or do anything further from the date hereof
to or for Hague or any of its subsidiaries.


(b)           In consideration for the Noteholders not taking any action during
the Standstill Period, Hague shall issue to the Noteholders warrants to purchase
an aggregate of 1,000,000 shares of Hague common stock at an exercise price of
$0.25 per share for a period of 18 months, with cashless exercise provisions
which shall apply in the event no registration statement as to those warrant
shares is effective at the time of exercise.


(c)           Hague acknowledges and agrees that the 2,000,000 freely-tradable
shares of Hague common stock held by Steven Posner, which were acquired in
January 2009 in a private transaction with a third party, are legally issued,
fully paid and non-assessable, and are not subject to forfeiture or cancellation
by Hague or, to its knowledge, any other party.


(d)           Promptly following the execution of this letter agreement, Oceanus
Capital LLC agrees to transfer and surrender to Hague, through Greenberg
Traurig, LLP, (and Hague agrees to redeem and cancel) 2,350,000 shares of Hague
common stock, which it acquired since the completion of the Hague “reverse
merger.”  As consideration for such transfer, and participation in the
transactions contemplated in this letter agreement, Hague shall issue to Oceanus
Capital LLC 2,350,000 “unregistered” shares of Hague common stock, each bearing
an appropriate restrictive legend, which shall be duly authorized, legally
issued, fully paid, non-assessable and binding obligations of Hague.  If and to
the extent Oceanus Capital LLC, Richard Chancis and/or Scott Koch receive or
purchase shares of Hague common stock from any third party after the date
hereof, Oceanus Capital LLC, Richard Chancis and/or Scott Koch, as the case may
be, will transfer and surrender such shares to Hague for “unregistered” shares
of Hague common stock, each bearing an appropriate restrictive legend, exchanged
on a one-for-one basis.
 
 
 
1

--------------------------------------------------------------------------------



 
(e)           Sound Capital, Inc. represents to the Company that it has pledged
440,000 shares of Hague common stock to a third party. Sound Capital, Inc.
agrees not to publicly sell or otherwise transfer or assign these 440,000 shares
(except pursuant to the terms of the Pledge Agreement) for a period of 120 days
from the date hereof.


(f)           The warrants and shares being issued hereunder are issued
irrevocably, notwithstanding any termination of this letter agreement pursuant
to the terms of Section 13 below.


2.           Phoenix Alliance Corp. will use its best efforts to raise up to
$10.0 million for Solterra through the sale of Common Stock and Warrants (the
“Private Offering”) and/or Sthe receipt of grants for Solterra during the
Standstill Period.  Any Private Offering by Solterra with terms that value
Solterra (on a pre-money basis) at less than $7.0 million shall require the
prior consent of the Noteholders.  Likewise, any private placement by Hague
during the Standstill Period with terms that include a common stock price of
less than $0.20 per share, or warrant exercise price of less than $0.20 per
share (or similar convertible, exercisable or exchangeable security with a price
or implied price of less than $0.20 per share), whether on the face of such
securities or pursuant to any reset, adjustment or other price protection
provision, shall require the prior consent of the Noteholders.  The Noteholders
shall have no obligation to invest in the Private Offering by Solterra or any
private placement by Hague.


3.           During the Standstill Period, at such time as the Solterra
financing described in Section 2 above successfully raises at least $2.0 million
from the sale of securities pursuant to the Private Offering and/or the receipt
of grants, then the Noteholders shall be provided with a 10-day written notice
(sent by confirmed e-mail, fax or overnight courier) disclosing that at least
$2.0 million has been received and stating Hague’s intention to retire the
principal amount of the Notes and accrued interest thereon. The Noteholders,
during this 10-day time period, shall each have the opportunity to convert their
Notes in Hague by moving the Notes in their entirety down to Solterra and
converting the principal amount of the Notes and accrued interest thereon in
their entirety into common stock of Solterra at a 25% discount to the Private
Offering common stock price per share, and receiving a proportional number of
warrants and/or any other securities sold in the Private Offering at a similar
discount, pursuant to which the $2.0 million is raised (ignoring the terms under
which any monies are received pursuant to grants in which no equity securities
are issued).  [Note: the word proportional is to be based upon the terms of the
private placement. This means if the investors in the private placement offering
receive one warrant for every share purchased, then the Noteholders can receive
one share and one warrant upon conversion. If the investors in the private
placement offering receive one warrant for every two shares of common stock
purchased, then proportional means that for every two shares received upon
conversion of the notes, the Noteholders will receive one warrant.] Immediately
following the 10-day notice period, if any of the Noteholders do not otherwise
accept such offer, or immediately following an earlier response rejecting the
opportunity to convert the principal amount of their Notes and accrued interest
thereon in their entirety, Hague or Solterra shall pay in cash the full
outstanding principal balance of the Notes and accrued interest thereon to such
Noteholders. In such event, all the rights under the Transaction Documents and
this letter agreement shall terminate; however, the Noteholders shall continue
to own their existing common stock in Hague and the warrants granted under
Section 1 above.  During the Standstill Period, no interest shall be paid (but
will be accrued) to the Noteholders by Hague. If Solterra does not successfully
raise at least $2.0 million from the sale of securities pursuant to the Private
Offering and/or receipt of grants during the Standstill Period, then Hague shall
have seven (7) business days following the termination of the Standstill Period
to deliver all accrued and unpaid interest to the Noteholders in accordance with
the terms of the Transaction Documents. In the event of conversion, all shares
of common stock and warrants will be rounded up or down to the nearest whole
number.


4.           At the option of Solterra, Phoenix Alliance Corp. and/or its
designees will invest up to $400,000 into Solterra upon the execution of this
letter agreement.  These investments will be in the form of a Convertible Note,
convertible at a 50% discount to the Private Offering common stock price per
share without any value being attributable to the warrants. [Note: In the event
that a portion of the $2.0 million is raised from equity grants, then the
parties shall ignore the terms under which any monies are received pursuant to
grants in which no equity securities are issued]. These Notes will be
subordinated to the rights of the Noteholders.


5.           Isaac Horton shall resign from Hague’s Board upon the execution of
this letter agreement and the Board shall replace him, if requested by the
Noteholders, with David Skriloff. Mr. Horton shall not seek the vote of other
Board members for him to remain on Hague’s Board by contacting other board
members.  Solterra has agreed to consider adding Mr. Horton as a member of its
Board of Directors, in the discretion of Stephen Squires, at such time as the
Noteholders convert the principal amount of the Notes and accrued interest
thereon into securities of Solterra in accordance with Section 3 above.
 
 
2

--------------------------------------------------------------------------------


 

 
Hague has received an estimate of $39,000 for directors and officers liability
insurance per year. However, the condition of obtaining same is that Hague must
have cash (or equivalents) of at least $250,000 in the bank at the time that the
policy is issued. As promptly as Hague satisfies the foregoing conditions, Hague
will obtain and maintain in force, for a period of at least three years, a
directors and officers liability insurance policy in an amount of not less than
$2.0 million.  Additionally, Hague shall indemnify Mr. Skriloff (should he join
the Board) to the fullest extent allowed by Nevada law (as it now exists and as
may be amended).


6.           On or before Solterra’s acceptance of the Private Offering, it
shall assign its License Agreement with Rice University to Hague and it shall
obtain the written permission of Rice University if required by the agreement.
Simultaneously, Hague shall grant Solterra the exclusive worldwide right under
the Rice License Agreement to purchase the quantum dots for solar purposes,
including the right to grant sublicenses. Hague shall be the sole supplier of
the quantum dots to Solterra and to its sublicensees.  Solterra shall pay a
licensing fee to Hague in an amount necessary to retire the Notes (principal and
accrued but unpaid interest) in full (unless the Noteholders agree to have
Solterra assume these obligations from Hague and convert into common stock in
accordance with Section 3), plus the sum of $1.0 million.  It is understood that
Solterra will be the solar sub and Hague shall produce and sell the quantum dots
and shall have the right to grant sublicenses for all other purposes.  Solterra
is currently in discussions with a non-affiliated party for the grant of money
in an amount to be negotiated and for possible additional financing.  The rights
of Hague and Solterra will be subject to the final agreements and understandings
with this non-affiliated party, including any rights of first refusal granted to
it.  During the Standstill Period and thereafter, except as outlined above,
Hague shall not transfer and/or sell any of its assets without the express prior
written consent of the Noteholders, unless the Notes have been repaid or
converted in accordance with Section 3 above. Nothing contained herein shall be
construed to prohibit Hague or Solterra from licensing its Intellectual Property
or selling its quantum dots in a business unrelated to solar to third parties in
arm’s-length transactions.
 
7.           Hague has a contract with Arizona State University pursuant to
which certain technology is being developed at a cost of approximately $845,000.
This technology will remain with Hague.


8.           Solterra will remain a wholly-owned operating subsidiary and its
operations will be maintained as they currently exist until it receives the
proceeds from the Private Offering, which may consist of funds of less than $2.0
million. It may also receive grants of money irrespective of amount.


9.           Upon conversion of the Noteholders’ Notes into Solterra common
stock or the repayment of the Notes in full, the following shall occur: (i) all
security interests, registration rights and other such rights and obligations of
the Noteholders (as noteholders only and in no other capacity) shall be
terminated, (ii) Richard Patton and, if elected Mr. Skriloff, shall resign from
the Board of Directors of Hague, and (iii) the Noteholders, Hague and Solterra
shall exchange general releases which shall pertain to all past actions of the
Noteholders, as Noteholders, stockholders or security holders in Hague or
Solterra, as the case may be. The intent here is that all past causes of action
that the Noteholders may allegedly have as Noteholders or stockholders shall be
extinguished.


10.           The Hague Board shall agree, commencing upon the execution of this
letter agreement, to hold board meetings no less frequently than monthly, until
the completion of the Private Offering and/or grants of at least $2.0 million.
During this time period, Stephen Squires will direct Hague’s Chief Financial
Officer to provide to each Board member monthly budgets (including cash
receipts), copies of all agreements and summaries of all transactions being
negotiated, any operating plans, settlements of trade or other debt, financial
statements, changes in customer, vendor or employment relationships, and press
releases and other public communications, among other matters.  It is further
agreed that Hague shall adopt a “Directors Manual: Public Corporation Governance
and Guidelines,” which includes a Code of Business Ethics, in the form
customarily adopted by smaller public companies and comply with all applicable
provisions of the Sarbanes-Oxley Act of 2002.


11.           After the completion of Solterra’s financing efforts, it will
endeavor to become an independent public entity through a self-directed
offering. Solterra’s Board will be expanded to include additional directors. Mr.
Squires will remain Chief Executive Officer of one of these two companies with a
new Chief Executive Officer to be identified and hired on commercially
reasonable terms to run the other company. Mr. Squires shall serve as Chairman
of the Board of Directors of the company in which he is Chief Executive Officer
and he shall serve as a director of the other company. In the interim, until a
new Chief Executive Officer is found for the company in which he chooses not to
serve as Chief Executive Officer, he will serve as interim Chief Executive
Officer until his replacement is hired.


12.           Upon execution of this letter agreement, the parties will agree on
a mutually acceptable  press release and the filing of a Form 8-K.
 
 
 
3

--------------------------------------------------------------------------------



 
13.           The provisions of this letter agreement (except as specified in
the second paragraph of Section 1 of this letter agreement) shall automatically
terminate and be of no further force and effect ab initio, as if this agreement
never took place or upon the happening of one of the following events: (a) the
entry of an order for relief against Hague or Solterra (or equivalent thereof)
in any case under title 11 of the United States Code (or in connection with any
case or proceeding involving Hague or Solterra under any state or federal
insolvency law, (b) if Hague or Solterra fails to make any required payments,
under the terms of its agreements with Rice University or Arizona State
University, but only where either university notifies Hague or Solterra that it
is in default and that all opportunities to cure the default have past, or (c)
upon a material default (breach) of this letter agreement by Hague or Solterra
and after being given written notice of such default and at least five business
days opportunity to cure the default.


14.           During the term hereof, Hague, Solterra and the Noteholders hereby
agree (a) to implement this letter agreement in good faith and (b) not engage in
any activities that will in any way impair achieving and implementing a
restructuring of the Hague and Solterra businesses and the repayment or
conversion of the indebtedness under the Noteholders’ Notes.  The relationship
of the Noteholders, as lenders, and Hague and Solterra, as borrowers, is
strictly that of a creditor and debtor.  The Noteholders are not partners or
joint venturers with Hague or Solterra, nor do the Noteholders have any
fiduciary duties with respect to Hague or Solterra.


15.           Each party agrees to be responsible for its own expenses in
connection with the transaction contemplated hereby.


16.           This letter agreement may not be amended or modified except in
writing.  This letter agreement and all exhibits hereto represent the entire
understanding between Hague, Solterra and the Noteholders relating to the
subject hereof and thereof, and all prior agreements, negotiations and
discussions are merged into it.  This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to conflicts of law principles thereof which might refer such
interpretations to the laws of a different state or jurisdiction.


If the foregoing correctly sets forth our letter agreement please acknowledge
your acceptance of this letter agreement by signing and returning a copy of this
letter agreement to the undersigned.


This letter agreement may be executed by the parties hereto in
counterpart.  This letter agreement and all such counterparts so executed taken
together shall be deemed to constitute one and the same instrument.
 

 
Very truly yours,
 
HAGUE CORP.
 
         
 
By:
/s/ Stephen Squires       Stephen Squires       Chief Executive Officer        
 


 


4

--------------------------------------------------------------------------------


 


SOLTERRA RENEWABLE TECHNOLOGIES, INC.




By:  /s/ Stephen Squires

--------------------------------------------------------------------------------

Stephen Squires
Chief Executive Officer




ACCEPTED AND AGREED:


MKM OPPORTUNITY MASTER FUND, LTD.




By:  /s/ David Skriloff

--------------------------------------------------------------------------------

David Skriloff
Portfolio Manager


MKM SP1, LLC




By:  /s/ David Skriloff

--------------------------------------------------------------------------------

David Skriloff
Portfolio Manager
 
STEVEN POSNER IRREVOCABLE TRUST U/T/A
DATED JUNE 17, 1965




By:  /s/ Steven Posner

--------------------------------------------------------------------------------

Steven Posner
Trustee
 
For Purposes of Section 1(c) Only:




/s/ Steven Posner

--------------------------------------------------------------------------------

Steven Posner




For Purposes of Section 1(d) Only:


OCEANUS CAPITAL LLC




By:  /s/ Scott F. Koch

--------------------------------------------------------------------------------

Scott F. Koch, Managing Director


/s/ Scott F. Koch

--------------------------------------------------------------------------------

Scott F. Koch, Individually


 /s/ Richard Chancis, Individually

--------------------------------------------------------------------------------

 Richard Chancis, Individually
 


For Purposes of Section 1(e) Only:


SOUND CAPITAL, INC.




By: /s/ Richard Chancis, Individually

--------------------------------------------------------------------------------

Richard Chancis, President



5